DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 are presented for examination.
Claims 1-4 are allowed.

Invention
The Present invention teaches "When a collision avoidance target is a pedestrian or a bicycle, a driving assistance ECU performs automatic braking control. In this case, accelerator override cannot be performed. When the collision avoidance target is an automobile and when an accelerator operation amount is equal to or larger than a first operation amount threshold, the driving assistance ECU prohibits the automatic braking control. In this case, the accelerator override can be performed. When the accelerator operation amount is smaller than the first operation amount threshold, the driving assistance ECU performs the automatic braking control.”

Reason for Allowance
Claims 1-4 are allowed.      
The instant invention teaches in claim 1:
         “A collision avoidance assistance apparatus comprising: a braking device configured to generate a braking force in a driver's vehicle in response to a braking operation of a driver; an obstacle detector configured to detect an obstacle around the driver's vehicle; and a controller configured to: (i) perform, when determination is made that the driver's vehicle has a strong possibility of colliding with the obstacle, automatic braking control for avoiding collision between the driver's vehicle and the obstacle by generating the braking force with the braking device without the braking operation of the driver; (ii) prohibit the automatic braking control when determination is made that an accelerator operation index value is equal to or larger than an operation threshold, the accelerator operation index value having a correlation with an accelerator operation of the driver; (iii) determine whether a type of the obstacle is a specific type set in advance; and (iv) avoid prohibiting the automatic braking control when determination is made that the type of the obstacle is the specific type.”
                    
          TAKAHASHI et al. (US Pub. No.: 2015/0046054 A1) teaches “A braking device for a vehicle comprises an accelerator-opening detector, a distance detector, an obstacle detector, and an ECU which is configured to perform the process of executing automatic braking when the distance detected by the distance detector is a specified distance or less during traveling of the vehicle, cancelling the automatic braking when the accelerator opening detected by the accelerator-opening detector is a specified opening or greater, and prohibiting the cancelling of the automatic braking when the front obstacle is detected by the obstacle detector while the vehicle stops or travels at a 

          ITO et al. (US Pub. No.: 2019/0009775 A1) teaches “In a vehicle control apparatus, an object recognizing block recognizes an object which is present around a vehicle. In cases where there is a possibility that the vehicle will collide with an object recognized by the object recognizing block, the apparatus performs automatic braking control which brakes the vehicle. If the driver depresses the accelerator pedal in a predetermined depressing state, a braking controlling block cancels the automatic braking control. When an operation determining block determines that there is a driver's predetermined shift-lever position change, with which the driver's predetermined shift-lever position change is carried out during a driver's accelerator pedal depressing operation, the braking controlling block responds to a driver's accelerator depressing operation by not cancelling the automatic braking control or by making cancellation of the automatic braking control more difficult.”

         However, the cited references fail to anticipate or render the claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 3-4 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Doi et al. (US Pub. No.: 20130041564 A1) teaches “A safeguard system for a vehicle is provided which works as an unintended operation control system. The safeguard system works to calculate an accelerator-manipulated variable representing a degree to which an accelerator of the vehicle is manipulated. When it is found that the accelerator-manipulated variable has dropped at a given rate and then risen within a preselected rise time period, the safeguard system determines that such an operation is an unintended action and controls an operation of the vehicle such as acceleration or speed of the vehicle to minimize the probability of encountering a hazard to the vehicle.”

Takiguchi et al. (US Pub. No.: 2013/0173113 A1) teaches “A vehicle travel control device can accurately determine a driver's intention to adjust the vehicle speed. After applying attention attracting reaction force corresponding to outside circumstances and the like to an accelerator pedal through a reaction force application mechanism, a reaction force control unit outputs intention determining reaction force that is used to determine the driver's intention to adjust the vehicle speed and is smaller than the attention attracting reaction force, and determines the intention to adjust the vehicle speed on the basis of the accelerator pedal operation amount of the driver while the intention determining reaction force is being applied to the accelerator pedal through the reaction force application mechanism.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BABAR SARWAR/Primary Examiner, Art Unit 3667